Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3364717A1 cited by applicant.  Regarding claims 1 and 14-15, EP 3364717A1 discloses an induction heating device (abstract), comprising: a working coil unit comprising a first working coil (L, Figure 8) and a second working coil (L, Figure 8) that are 5connected electrically in parallel; an inverter unit (153) configured to perform a switching operation by applying a resonance current to at least one of the first working coil (L) or the second working coil (L, Figure 8); an inverter driving unit (157) connected to the inverter unit (153) and configured to control the switching operation of the inverter unit (Figure 8);  10a first switch (R1) connected to the first working coil (L) and configured .  
Claims 4-6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3364717A1, in view of CN204014137U both cited by applicant .  Regarding claims 4-6, EP 3364717A1 discloses substantially all features of the claimed invention except an over-current protection unit comprising a transformer, a rectifier, a filter and a  
Claims 7-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yun (US 10,959,296) discloses cooking apparatus and control method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 8, 2021